COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Michelle Heinrich, Mandy So and Naim El-Aswad, M.D., Individually
                          and Derivatively as Members of Victory's Bioethical Anatomics, LLC
                          and Victory's Advanced Centers for Surgical Education, LLC v.
                          Strasburger & Price, L.L.P., Stuart Farrell Miller and Jana H. Woelfel

Appellate case number:    01-15-00473-CV

Trial court case number: 2013-74218

Trial court:              164th District Court of Harris County

        The Court’s records indicate that Appellants’/Plaintiffs’ Petition for Permission to Appeal
Interlocutory Order filed with this Court on May 27, 2015 may not have been timely. See, e.g.,
Inliner Americas, Inc. v. MaComb Funding Group, L.L.C., 244 S.W.3d 427 (Tex. App.—
Houston [14th Dist.] 2007, no pet). Accordingly, the Court has directed me to notify you that the
Court may dismiss the appeal for want of jurisdiction unless you file a written response to this
notice, providing a detailed explanation, citing relevant portions of the record, statue, rules, and
case law to show this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).
        Any response must be filed within 10 days of the date of this notice. You must respond
in writing even if you have previously claimed your petition for permissive appeal was timely
filed.
       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.




Clerk’s signature:


Date: June 18, 2015